Citation Nr: 0602028	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  97-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
an increased rating for allergic rhinitis.  The Board 
remanded the claim for additional development in October 
1998, and in December 1999.  After the completion of the 
additional development, the Board denied the claim in 
February 2003.  Following the February 2003 denial, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims ("Court").  The Court vacated the Board's 
decision and remanded the claim to the Board for 
readjudication.  In March 2004, the Board again remanded the 
claim for additional development.  The case is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's allergic rhinitis is not manifested by 
polyps.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as can practically be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's allergic rhinitis disability has been service-
connected at a disability rating of 10 percent since 
September 1977.  He now seeks an increased rating.  The Board 
therefore turns to the appropriate criteria.

Allergic rhinitis is evaluated pursuant to the criteria found 
at 38 C.F.R. § 4.97, DC 6522 (allergic or vasomotor 
rhinitis).  Diagnostic Code 6522 provides that a 10 percent 
rating is warranted where the condition is without polyps, 
but there is greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent rating is warranted where the evidence 
demonstrates polyps.  A 30 percent rating is the highest 
rating available under DC 6522.

A review of the record reflects that the veteran has a long 
history of treatment for allergic rhinitis, predominantly 
from private healthcare providers.  These records, dated from 
September 1982 to March 2004, detail various symptoms and 
complications, including headaches, sinusitis, post-nasal 
drip, swollen turbinates, nasal blockage of various degrees, 
crusting, and watery eyes.  These records do not however, 
demonstrate that the veteran has had nasal polyps, as is 
required for a higher rating under DC 6522.  The Board notes 
that an October 2003 letter to the veteran from Blane E. 
Bateman, D.O., the veteran's treating physician, states that 
the nasal steroid sprays prescribed to the veteran "may have 
suppressed polyp growth in your nose."  Without the use of 
steroid sprays, Dr. Bateman informed the veteran that 
"potential polyps may grow in your nose."  The Board also 
notes that a January 2004 letter to the RO from David S. 
Emerson, M.D., another of the veteran's treating physicians, 
states that on a January 23, 2004 appointment, the veteran 
was noted to have sinusitis and a small polyp in the left 
nasal mucosa area.  

The veteran in this case underwent VA examination for his 
rhinitis on four occasions:  in April 1999, May 2001, June 
2002, and in March 2004.  In April 1999, May 2001, and June 
2002, the examiners did not find evidence of polyps.  In 
March 2004, the examiner, in addressing whether polyps were 
present, stated, "[t]he left nasal cavity reveals a small 
polyp versus a little granuloma on the floor of the left 
nasal cavity that is anterior to the inferior turbinate.  
This does not appear to be an inflammatory polyp, but more 
like a benign growth."  Further examination revealed that 
the septum was mildly deviated to the left side, with mild 
polypoid change of the left inferior turbinate.  In 
continuing, the examiner stated, [t]here is no obvious polyp 
disease present."

While the Board acknowledges that the veteran was noted to 
have a small polyp in the left nasal cavity in January 2004 
and on VA examination in March 2004, the Board finds that one 
polyp is not sufficient to meet the criteria of "polyps" as 
specified in DC 6522.  Additionally, the Board finds the 
March 2004 examiner's report that there was no obvious polyp 
disease present to be persuasive evidence that the veteran's 
allergic rhinitis condition has not worsened to a degree 
necessary to entitle him to an increased rating.  Therefore, 
the Board finds that the veteran is not entitled to an 
increased rating for his disability under DC 6522.

The Board has considered the application of Diagnostic Codes 
6523 and 6524.  However, the veteran has not been shown to 
have bacterial rhinitis or granulomatous rhinitis.  He is 
accordingly not entitled to an increased rating under those 
diagnostic codes.  The Board notes that the veteran is 
separately service-connected for sinusitis, and that the 
rating assigned to that disability is not currently before 
the Board.  Accordingly, the diagnostic codes applicable to 
that disability are not for application in evaluating the 
veteran's disability due to allergic rhinitis, and he is not 
entitled to an increased rating under either of these 
diagnostic codes.

In sum, the weight of the credible evidence demonstrates that 
the veteran's allergic rhinitis disability warrants no more 
than a 10 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating may be warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board finds that there is no evidence of an unusual 
clinical picture, symptoms that are out of the ordinary, or 
any other factor that could be characterized as exceptional 
or unusual regarding the veteran's allergic rhinitis 
disability.  No evidence has been presented showing factors 
such as a marked interference with employment beyond that 
interference contemplated in the assigned ratings or frequent 
periods of hospitalization, due solely to the veteran's 
service-connected rhinosinusitis, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met. 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2002, 
January 2004, and March 2004; a rating decision in February 
1997; a statement of the case in May 1997; and supplemental 
statements of the case in July 1997, July 1999, September 
1999, March 2000, July 2001, and August 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for allergic rhinitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


